Citation Nr: 1435950	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  11-16 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial, compensable disability rating for a left hand flexion deformity of the index finger.  

2.  Entitlement to an initial, compensable disability rating for a left hand flexion deformity of the long (or middle) finger.

3.  Entitlement to an initial, compensable disability rating for a left hand flexion deformity of the ring finger.

4.  Entitlement to service connection for a cervical spine disorder, including degenerative disk disease, cervical spine with anterior cervical fusion
and discectomy (claimed as neck condition).

5.  Entitlement to service connection for a lumbar spine disorder, including lumbar strain (claimed as back condition).

6.  Entitlement to service connection for a right knee disorder, including probable patellofemoral syndrome (claimed as arthritic right knee due to meniscal tear).

7.  Entitlement to service connection for a testicular disorder (claimed as chronic epididymitis).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty, including from December 1995 to November 1999 and October 2001 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In pertinent part, the RO granted service connection for the left hand flexion deformities of the index, middle and ring fingers (with noncompensable ratings) and denied service connection for degenerative disk disease, cervical spine with anterior cervical fusion and discectomy, lumbar strain, probable patellofemoral syndrome, and chronic epididymitis.

The Board notes that the Veteran has claimed entitlement to service connection for chronic epididymitis.  Construing the claim liberally, however, the Board finds that it should be characterized as one for service connection for a testicular disorder, as the Veteran also has a diagnosis for orchalgia in a December 2010 VA medical record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order) (it is the responsibility of the Board to consider alternate current conditions within the scope of the claim).  The issue is thus restated on the title page of this decision.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in such files reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of increased ratings for left hand flexion deformities of the index, middle, and ring fingers, as well as, the claim for service connection for a testicular disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

2.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

3.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a January 2010 letter, sent prior to the initial unfavorable decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, including assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA medical records are of record.  In his December 2009 claim, the Veteran identified multiple additional medical providers, including private medical providers.  However, in a January 2010 statement, the Veteran reported that he would not submit a VA Form 21-4142 for his medical providers as he had provided all the evidence that he wanted VA to consider.  Although the Board is remanding for additional VA medical records for the claims not decided herein, the Board notes the Veteran has not indicated that more recent VA medical records would be relevant to the question of whether his currently has a cervical or lumbar spine disorder or right knee disorder due to service.  The Board further notes that sufficient evidence is otherwise of record to make a determination on these matters.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In June 2010, the Veteran underwent a VA examination for these claims.  The Board finds that the VA examination and accompanying opinions are adequate to decide the current issues as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinions for the issues decided herein has been met.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Cervical and Lumbar Spine Disorders 

The Veteran contends that he developed cervical and lumbar spine disorders due to an in-service December 1997 motor vehicle accident.  (January 2009 statement, lay statements from C.W. and J.W.).  He further claims that the nature of his service, including heavy lifting, stooping, and working in awkward positions aggravated those conditions.  (December 2009 claim).

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board initially notes that the Veteran has current diagnoses of a cervical spine disorder (cervical spine degenerative disc disease with anterior cervical fusion and discectomy) and lumbar spine disorder (lumbar strain).  (June 2010 VA examination).

The service treatment records also support that the Veteran was involved in a motor vehicle accident in service.  In a July 1998 record, the medical provider noted that the Veteran's car had flipped over in December 1997 and that the Veteran complained of neck/back stiffness.  Additionally, an April 19, 2002 service treatment record documents that the Veteran complained of back pain, which started after lifting sandbags.

However, as will be explained below, the most probative evidence of record does not support finding that the Veteran has had a chronic cervical or lumbar spine disorder since service or that his current cervical or lumbar spine disorders are etiologically related to either period of active duty.

For the period of active duty from December 1995 to November 1999, the service treatment records document reports of intermittent back pain following the December 1997 accident and subsequent treatment.  (July 9, 1998 service treatment record; October 1998 service physical therapy records).  However, in his September 1999 Report of Medical Assessment, prior to his November 1999 discharge, the Veteran did not report any back complaints.  

In a November 2000 Reserve report of medical examination, the examiner found that the Veteran's spine was normal.  Similarly, in his December 2000 report of medical history, the Veteran denied having recurrent back pain.  In a November 2000 service treatment record, he did note a September 1999 chiropractic treatment for back manipulation.

During his second period of active duty, from October 2001 to July 2002, the Veteran complained of back pain from lifting sandbags and reported occasional chiropractic treatment.  The provider found mild mechanical back pain with palpable spasm and returned the Veteran to normal duty.  (April 19, 2002 service treatment record).  In his July 2002 post-deployment health assessment, the Veteran denied having any unresolved medical issues.

Following the Veteran's July 2002 discharge from service, a November 2002 Moncrief Army Community Hospital (MACH) record documented that the Veteran complained of a low back injury after a fall.  X-rays revealed no fracture.

The record is subsequently silent for the next few years for any complaints of, or treatment for, the cervical or lumbar spine.  In November 2006, the Veteran fell off a ladder at work and subsequently received a cervical discectomy and fusion in April 2007.  (May 2007 MACH record).  

The Veteran underwent a VA examination in June 2010.  That VA examiner determined that the Veteran does not have a current cervical or lumbar spine disorder due to service.  The VA examiner noted the in-service treatment records documenting lumbar and cervical strain, as well as, the December 1997 motor vehicle accident and the report of a chronic cervical spine problem since his initial injury.  At that time, the Veteran denied having any additional accidents.  However, the VA examiner noted that the Veteran did not mention his Workmen's Compensation claim and injury from a fall off the ladder, which the examiner found in the claims file.  The VA examiner diagnosed him with cervical spine degenerative disc disease with anterior cervical fusion and discectomy and lumbar strain.  

The June 2010 VA examiner opined that the Veteran's cervical or lumbar spine disorders "are less likely than not caused by any military service, to include the motor vehicle accident".  The VA examiner explained that a chronic disability had not been noted at that time and that the Veteran's back pain did not have a chronic diagnosis.  Additionally, the VA examiner found that the Veteran had a significant 2006 Workmen's Compensation injury that more likely than not caused the neck pain.  Furthermore, there was no specific lumbosacral degenerative disc disease or osteoarthritis on examination that would be indicative of a more chronic problem.

Although the Veteran now claims to have chronic cervical or lumbar spine pain since service, the evidence of record is contradictory on that subject.  Following his first period of service, the Veteran denied having recurrent back pain in his December 2000 report of medical history.  Furthermore, in his July 2002 post-deployment health assessment, the Veteran denied having any unresolved medical issues.  Furthermore, following his July 2002 discharge from service, a November 2002 MACH record documents a complaint of a low back injury after a fall, but he did not report a chronic back problem at that time. The documentation discussed above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  The Board finds that such contemporaneous records are more reliable due to their proximity to service rather than the current unsupported assertions of events years past, made in connection with his claim.

Additionally, the record is subsequently silent for any complaints of, or treatment for, the cervical or lumbar spine for years following the November 2002 treatment, until after his November 2006 work injury.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Board further finds that the Veteran has not been reliable in his reports regarding the history of his disorder.  The June 2010 VA examiner asked the Veteran if he had suffered any additional injury to his neck; however, the Veteran denied a subsequent injury.  The record, however, is clear that the Veteran did have a post-service November 2006 work-related fall from a ladder and subsequent treatment for his lumbar and cervical spine.

Moreover, there is only one probative medical opinion of record.  The June 2010 VA examiner specifically found that the cervical or lumbar spine disorders were less likely as not the result of his military service.  That VA examiner considered the claims file and medical history in the report. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiner provided an etiological opinion, complete with the rationale described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to that negative opinion.

The only other evidence of record supportive of the Veteran's claim is his contention that he has chronic cervical and lumbar spine disorders due to service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issues in this case, i.e., whether the Veteran has a medically diagnosed disorder disability etiologically related to service, such questions falls outside the realm of common knowledge of a lay person as they involve a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The VA examiner discussed the relevancy of the motor vehicle accident and in-service complaints and diagnosis.  In contrast, the Veteran has not demonstrated specific knowledge or consideration of pertinent medical evidence.

The weight of the probative evidence demonstrates that the Veteran does not have a cervical or lumbar spine disorder due to service.  As the preponderance of the evidence is against these claims, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service connection for a cervical spine disorder and a lumbar spine disorder are denied.

III.  Right Knee Disorder

The Veteran further claims to have a chronic right knee disorder, since installing roof shingles, with the Air Force Reserves.  (December 2009 claim).

As previously noted, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active service. 38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted, by showing continuity of symptomatology after service. 38 C.F.R. § 3.303(b).   Active service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty. 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a). 

The Board first notes that an August 2000 Line of Duty Determination documents that the Veteran developed bursitis of the right knee from reshingling a roof, which was performed in the line of duty.  The Veteran also has a current right knee disorder diagnosis of probably patellofemoral syndrome.  (June 2010 VA examination).

Although the record clearly documents that the Veteran had a right knee injury in the line of duty, the most probative evidence of record does not support finding that it was a chronic disorder that continued to the present or that the present right knee disorder is etiologically related to that injury.

Service treatment records generally document complaints of, or treatment for, the right knee following the initial injury.  (July, August and September 2000 service treatment records).  However, following treatment a physician specifically noted examination of the Veteran "concerning his knee.  His pain has resolved.  His examination is normal...may return to full duty without restrictions."  (May 2000 MACH letter).  

Similarly, in a November 2000 Reserve report of medical examination, the examiner found that the Veteran's lower extremities were normal.  At that time, in his report of medical history, the Veteran reported treatment for right knee bursitis.  The examiner, however, noted that the bursitis did not recur.  

At most, there is a record of some knee pain in a July 2002 post-deployment health assessment. However, for years following service, there are no complaints of, or treatment for, the right knee.  For example, in a March 2007 Columbia Neurosurgical Associates record, the Veteran reported only left leg pain.  A December 2009 X-ray report from ImageCare, LLC documented that there were no radiographic abnormalities of the right knee.  The VA and private medical records also do not provide etiological opinions as to the cause of such a disorder.  

In June 2010, the Veteran underwent a VA examination.  The VA examiner found that the Veteran had a self-limiting injury in August 2000, diagnosed as right knee bursitis and that a meniscal tear was ruled out.  The examiner described an over-use injury, diagnosed as bursitis.  Following examination, the examiner found that there was some questionable swelling on X-ray and diagnosed the Veteran with probably patellofemoral syndrome.  

The June 2010 VA examiner opined that it is "less likely than not that the Veteran's current knee issue is related to his self-limiting injury of bursitis...was due to repetitive kneeling when placing shingles on roof.  There are no obvious markers for bursitis at this time."

The Board notes that there was an extended period of time after service without any manifestations of the claimed condition, which tends to weigh against a finding of a connection between the disability and service.  See Maxson, 230 F.3d at 1333).  

The June 2010 VA examiner provided the only probative medical opinion of record, finding that the right knee disorder was not likely the result of his military service.  That VA examiner further explained how he reached his opinion and considered the Veteran's claims file, service treatment records and lay statements.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

To the extent that the Veteran, his wife and/or his representative claims that there exists a medical nexus between the right knee disorder and service, the Board finds that no such assertions provide a basis for allowance of the claim.  Laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant is not shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of a right knee disorder, or to opine as to the etiology of any such a disorder, the lay assertions in this regard have no probative value.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer); Kahana, 24 Vet. App. at 435.  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  Indeed, the Board notes that the Veteran has demonstrated his lack of expertise in claiming a meniscal tear of the knee, when none of the service, private or VA medical providers have made such a finding.

As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  Gilbert, supra.  Service connection for a right knee disorder is denied.


ORDER

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for a right knee disorder is denied.


REMAND

The Veteran contends that he currently has a testicular disorder due to service.  In a December 2009 claim, he reported that he had epididymitis once before service and that the disability was aggravated by testicular biopsies and a scrotal exploration.  He further contends that initial, compensable ratings are warranted for his left hand flexion deformity of the index finger, long (or middle), and ring fingers.

In regards to the testicular disorder claim, prior to service, in April 1974, the Veteran underwent a repair of the bilateral hydroceles.  His October 1995 enlistment examination also documented the pre-service hydrocele repair.  Service treatment records document testicular treatment, including May 1997 biopsies.  

The Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9. Service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations. A congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability. VAOPGCPREC 82-90. 

A February 2001 InMed private medical record documents that an ultrasound of the scrotum was suggestive of epididymitis.  Also, the heterogeneity of the echo-texture of the testicles was of uncertain etiology and "could possibly be associated with prior testicular biopsies."  A March 2003 letter from Dr. R.B. noted an impression of changes from cryptorchidism or chronic epididymitis.  Additionally, a December 2010 VA medical record documents a finding of orchalgia after scrotal exploration.

Although the Veteran underwent a VA examination for the testicular disorder in June 2010 (which noted a diagnosis of bilateral congenital hydrocele with surgical repair), the VA examiner did not provide an adequate medical opinion, with rationale, as to whether the Veteran had a testicular disorder due to service or aggravated by service.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to obtain addendum opinion that addresses the Veteran's contentions in light of his documented medical history.  

In regards to the claimed increased ratings for left hand flexion deformities of the index, middle, and ring fingers, in a December 2011 statement from the Veteran's representative, the Veteran claimed that those disabilities had worsened since the last VA examination in June 2010.  As such, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The Board also notes that the Veteran receives VA treatment through the Columbia VA Medical Center and the most recent treatment records are dated in March 2011.  Therefore, while on remand, the AOJ/AMC should obtain the more recent VA treatment records for consideration in the appeal.

Accordingly, the case is REMANDED for the following actions:

1. The AOJ/AMC should obtain VA treatment records from the Columbia VA Medical Center dated from March 2011 to the present.  All attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After all records have been associated with the claims file, return the claims file to the June 2010 VA examiner.  The claims file, including any pertinent electronic records, and a full copy of this REMAND must be made available to the examiner. The examiner shall note in the examination report that the claims folder has been reviewed.  If the June 2010 VA examiner is not available, the claims file should be provided to an appropriate medical clinician to render the requested opinions.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  

Following a review of the paper and Virtual claims files, including service treatment records, the February 2001 InMed private medical record that noted the heterogeneity of the echo-texture of the testicles was of uncertain etiology and "could possibly be associated with prior testicular biopsies," and the March 2010 letter by Dr. T.E. that noted that there was "a distinct possibility of [the Veteran's] previous scrotal exploration/surgery may have resulted in chronic epididymitis," the VA medical opinion provider should offer opinions on the following:

(a) Is the Veteran's testicular disorder, including epididymitis and hydrocele, CONGENITAL or ACQUIRED? 

(b) If CONGENITAL, the examiner should indicate whether any testicular disorder, including epididymitis and hydrocele, is considered a DEFECT or DISESASE.  

(i) If the Veteran's testicular disorder is considered a DEFECT, was there additional disability due to disease or injury superimposed upon such defect during service?  

(ii) If the Veteran's testicular disorder is considered a DISEASE, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing testicular disorder?  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing testicular disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If the Veteran's testicular disorder is a congenital DISEASE and DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current testicular disorder is etiologically related to symptomatology noted in service?

(c) If ACQUIRED, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran entered service with a pre-existing testicular disorder, including epididymitis and hydrocele.  If YES, is it clear and unmistakable (i.e., highest degree of medical certainty) that the Veteran's pre-existing testicular disorder WAS NOT aggravated beyond the natural progress of the disorder during his service?  In other words, please determine whether it is clear and unmistakable that there was no increase in disability during service or that it is clear and unmistakable that any increase in disability was due to the natural progress of the preexisting condition.

If the acquired testicular disorder, including epididymitis and hydrocele, DID NOT clearly and unmistakably (i.e., highest degree of medical certainty) pre-exist service, is it at least as likely as not (50 percent probability or greater) that the current testicular disorder is etiologically related to symptomatology noted in service?

An explanation for EACH opinion offered should be provided.

3.  After all records have been associated with the claims file, the AOJ/AMC should arrange for the Veteran to undergo a VA hand examination.  The entire claims file, to include pertinent electronic records and a complete copy of this REMAND must be made available to the examiner designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests, studies, and consultations should be accomplished and all clinical findings should be reported in detail.

(a)  The examiner should conduct range of motion testing of the entire left hand including the (i) index, (ii) middle, and (iii) ring fingers (expressed in degrees).  

(b)  The examiner should also specifically note whether the (i) index and/or (ii) middle finger each respectively has limitation of motion with a gap of less than one inch (or more than one inch) between the fingertip and the proximal transverse crease of the palm with the finger flexed.  

(c)  The examiner should render specific findings as to whether there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins. In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of EACH finger due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion. If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.  

(d)  The examiner should also indicate whether the Veteran has ankylosis of the (i) index, (ii) middle and/or (iii) ring finger(s); and, if so, which joint and whether the ankylosis is favorable or unfavorable.

(e) The examiner should also indicate whether the (i) index, (ii) middle, and/or (iii) ring finger(s) result in the limitation of motion of other digits or interfere with the overall function of the hand.  

(f)  In addition, the examiner should reference any daily or occupational impairment associated with the left hand (i) index, (ii) middle, and/or (iii) ring finger(s).   

An explanation for any opinion offered should be provided.

4.  When the development requested has been completed, the case should again be reviewed by the AOJ/AMC on the basis of the additional evidence.   If the benefit sought is not granted, the AOJ/AMC should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


